Citation Nr: 0829378	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  08-01 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for a right hand 
fracture.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel








INTRODUCTION

The veteran served on active duty from February 1970 to 
November 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
noncompensable service connection for a right hand fracture, 
effective February 26, 2007.


FINDING OF FACT

The evidence of record reveals that the veteran's right hand 
fracture is manifested by complaints of pain and fixation of 
the proximal interphalangeal joint to 30 degrees at the fifth 
right digit.  However, there is no evidence that the veteran 
is unable to close the hand or oppose the thumb to all 
fingertips of the right hand; no evidence of muscle atrophy, 
weakness, fatigability, incoordination, or pain on use; or 
that the fixation of the proximal interphalangeal joint of 
the fifth digit approximates amputation of that digit.


CONCLUSION OF LAW

The criteria for an initial compensable rating for a right 
hand fracture have not been met since February 26, 2007, the 
effective date of service connection.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.31, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5156, 5215, 
5227, 5230, 5307, 5308, 5309 (2007).




							[Continued on next page]

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

The veteran's claim for an initial compensable rating for his 
right hand fracture arises from his disagreement with the 
initial evaluation assigned following the grant of service 
connection.  Once service connection is granted, the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board 
finds that VA satisfied its duties to notify the veteran in 
this case.

As to VA's duty to assist, VA afforded the veteran a VA 
examination in July 2007.  Additionally, in August 2007 the 
examiner filed an addendum to the report of examination 
addressing the impact of the fracture on the veteran's right 
wrist.  The veteran has not reported receiving any VA or 
private treatment for his right hand fracture.  Accordingly, 
no clinical records dated after separation from service have 
been associated with the claims file.  Based upon the above, 
the Board finds that VA has satisfied its duty to assist and 
that no additional assistance is required.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R.   Part 4 (2007).  When 
rating a service-connected disability, the entire history 
must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).  The Board 
will consider entitlement to staged ratings for discrete 
periods since filing the claim, as the severity of the 
disability may fluctuate during the course of the claim on 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2007).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2007), 
however, should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).
With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (2007).  For the purpose of rating disability 
from arthritis, the wrist is considered a major joint.  
See 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis) (2007).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  When, however, the limitation of 
motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

The words "slight," "moderate," and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2007).  It should also be noted 
that use of terminology such as "severe" by VA examiners 
and others, although an element to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2007).  

The diagnostic codes pertaining to impairment of the hand and 
fingers apply different disability ratings based upon whether 
the major or minor arm is affected.  38 C.F.R. § 4.71a, DCs 
5213-5230 (2007).  The diagnostic code under which the 
veteran has been rated, however, DC 5230, which pertains to 
limitation of motion of the ring or little finger, applies 
the same rating for both the minor and major hand.  

The veteran's right hand fracture has been rated as 0 percent 
disabling under DC 5230 based upon the predominantly 
disabling symptomology, limitation of motion at the fifth 
digit.  DC 5230 contemplates limitation of motion of the ring 
or little finger.  A noncompensable evaluation is warranted 
for any limitation of motion of the little finger.  A 
compensable evaluation is warranted for limitation of motion 
of individual digits only if the affected digits include the 
thumb, index, or long finger.  38 C.F.R. § 4.71a, DC 5228-
5230 (2007).  While the veteran is not entitled to a 
compensable rating under DC 5230, the Board will evaluate 
whether any of the other diagnostic criteria pertaining to 
impairment of the hand and fingers may provide for an initial 
compensable rating.

The veteran underwent VA examination in July 2007.  At that 
time, the veteran reported that he was right-hand dominant 
and that he was not undergoing any current treatment for his 
right hand.  The veteran complained of discomfort in the 
right little finger, especially while working as a truck 
driver, changing gears with his right hand during 10-hour 
trips.  While the veteran complained that he experienced 
discomfort in his right little finger while driving, he 
reported that he had not lost any time from work as a result 
of his disability.  Physical examination revealed a deformity 
of the fifth right digit, the little finger.  The right 
little finger exhibited a fixation of the proximal 
interphalangeal joint of 30 degrees.  This joint abnormality 
presented without pain or abnormal motion, however, flail 
joint or false fail joint and limitation were indicated.  
Examination was negative for pain, weakness, bone 
abnormality, flare-ups of bone or joint disease, and 
limitation of motion of a joint.  X-ray examination at that 
time revealed no fracture or dislocation of the right hand.  
An addendum to VA examination, dated in August 2007, 
determined that while the veteran complained of discomfort, 
and report of the VA examination described this discomfort as 
a significant effect of the right hand fracture on the 
veteran's occupation due to decreased manual dexterity, there 
was no objective evidence of pain on motion, functional 
impairment, or limitation of motion after repeated use.  The 
addendum to VA examination also included a range of motion 
study as to the veteran's right wrist.  Examination revealed 
dorsiflexion to 70 degrees, palmar flexion to 80 degree, 
ulnar deviation to 45 degrees, and radial deviation to 20 
degrees.  

With regard to alternative diagnostic codes under which the 
veteran's right hand fracture may be evaluated, the Board 
considers DC 5227, which contemplates favorable and 
unfavorable ankylosis of the ring or little finger.  While 
the veteran has not been assessed with favorable or 
unfavorable ankylosis of the right little finger, the 
fixation of his right little finger at the proximal 
interphalangeal joint to 30 degrees is similar to the 
symptomology contemplated by DC 5227.  Resolving all doubt in 
favor of the veteran, the Board finds that DC 5227 is 
applicable in this case.  However, a noncompensable 
evaluation is warranted for any ankylosis of the little 
finger.  A compensable evaluation is warranted for ankylosis 
of individual digits only if the affected digits include the 
thumb, index, or long finger.  38 C.F.R. § 4.71a, DC 5227 
(2007).  Thus, DC 5227 cannot serve as a basis for a 
compensable rating for the veteran's right hand fracture.  

The diagnostic criteria pertaining to favorable or 
unfavorable ankylosis of the ring or little finger, DC 5227, 
requires consideration of the diagnostic criteria pertaining 
to amputation of individual digits, DC 5156.  38 C.F.R. 
§ 4.71a, DC 5227 (Note 1).  The minimum compensable rating 
under DC 5156, 10 percent, is warranted by amputation of the 
little finger without metacarpal resection, at the proximal 
interphalangeal joint or proximal thereto.  38 C.F.R. 
§ 4.71a, DC 5156 (2007).
However, as the veteran has retained use of his little 
finger, there is no evidence of symptomology of amputation, 
and this diagnostic code cannot serve as a basis for a 
compensable rating for the veteran's right hand fracture. 

The Board finds that DCs 5003 and 5010, which contemplate 
arthritis, are also applicable in this instance.  38 C.F.R. 
§ 4.71a, DCs 5003 and 5010.  As pertains to arthritis, X-ray 
examination in July 2007 did reveal degenerative joint 
disease with osteophyte formation of the third 
metacarpophalangeal.  There were no degenerative changes in 
any other joint of the right hand.  In order for the 
diagnostic criteria pertaining to arthritis to allow for an 
initial compensable rating in this case, there must be 
multiple involvements of the metacarpal joints.  38 C.F.R. 
§ 4.45(f).  As there is evidence of arthritis in only one 
metacarpophalangeal joint, multiple involvements of the 
metacarpal joints are not present and DCs 5003 and 5010 
cannot serve as bases for a compensable rating for the 
veteran's right hand fracture.  

The diagnostic criteria pertaining to limitation of motion of 
the wrist, DC 5215, is applicable in this instance, as the 
August 2007 addendum to VA examination tested the veteran's 
range of motion at the right wrist and the RO reconsidered 
the veteran's right hand fracture under DC 5215.  38 C.F.R. 
§ 4.71a, DC 5215 (2007).  The maximum evaluation contemplated 
by DC 5215, 10 percent, is warranted where dorsiflexion of 
the wrist is less than 15 degrees, or palmar flexion is 
limited in line with the forearm.  Range of motion testing of 
the veteran's right wrist revealed dorsiflexion to 70 degrees 
and palmar flexion to 80 degrees  Thus, DC 5215 cannot serve 
as a basis for a compensable rating for the veteran's right 
hand fracture. 

Finally, the Board finds that DCs 5307 (impairment of Muscle 
Group VII, flexion of wrist and fingers), 5308 (impairment of 
Muscle Group VIII, extension of wrist, fingers, and thumb), 
and 5309 (impairment of Muscle Group IX, strong grasping 
motion using intrinsic muscles of the hand) are also 
applicable in this instance. 38 C.F.R. § 4.71a, DCs 5307-5309 
(2007).  However, there is no indication that upon VA 
examination the veteran was unable to close his hand or 
oppose the thumb to all fingertips of his right hand, there 
is no evidence that suggests muscle impairment, and the 
diagnostic criteria pertaining to such cannot serve as bases 
for a compensable rating for the veteran's right hand 
fracture. 

In considering the effect of additional range of motion of 
the right little finger lost due to pain, fatigue, weakness, 
or lack of endurance following repetitive use, there is no 
credible evidence that any pain on use or during flare-ups, 
abnormal movement, fatigability, incoordination, or any other 
such factors results in the right little finger being limited 
in motion to the extent required for a higher rating.  See 
38 C.F.R. §§ 4.40, 4.45; De Luca v. Brown, 8 Vet. App. 202 
(1995).  Significantly, the August 2007 addendum to VA 
examination indicated that there was no pain on any range of 
motion, or additional limitation of range of motion following 
repetitive use.  
 
In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R.        § 3.321(b)(1).  
The Board finds that the evidence of record does not present 
"an exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  In this case, 
there has been no assertion or showing by the veteran that 
his service-connected disability has necessitated frequent 
periods of hospitalization.  While the veteran may assert 
that his disability has interfered with his employability, 
the evidence of record simply does not support a conclusion 
that any such impairment is beyond that already contemplated 
by the applicable schedular criteria.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  In the absence of the factors 
set forth above, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In sum, the weight of the credible evidence demonstrates that 
the veteran's right hand fracture does not warrant a 
compensable rating, and has not warranted a compensable 
rating at any time during the pendency of the appeal.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that 
the preponderance of the evidence is against the claim for an 
initial compensable rating, and that claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An initial compensable rating for a right hand fracture is 
denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


